Title: General Orders, 30 December 1776
From: Washington, George
To: 



Trentown, December 30th. 1776.

All the Attillory to be Drawn up on the high Ground over the Bridge two pieces to be posted to Command the pass at the Bridge Upon an alarm, the Troopps are to form on the Ground in the rear of the Artilery to form in three Lines. Stevens & Mercers Brigades in the front Line, Lord Sterling & Formoys Brigades form the Second Line, there to be under Command of General Green, Sergeants, Glovers & St. Clairs Brigades to form the third Line, to be under the Commant of Major General Sullivan the Distance of two Hundred & fifty yards to be left between each Line a Gard to be Posted on each of the Roads leading to the Town from the Country of a Capt and forty Men who are to Keep patroles advanced two Milles with horse for each party General Mercer & Collonel Glovers is Desired to post the Guards. The Asst. QM: General to provide the horses The Officers are desired to Quarter ther Troops as much to gether as possible all the officers to march out the Ground to Dran up in Regular order The General expects to march verry Soon he Desires that officers and soldiers to hold themselves in compleat readiness to advance at a moments warning. The Troop to be Supplyed with ammunition if they are in Want.

General Washington.


The Baggage Waggons to be drawn up in the rear of the artillery and the Distance of 500 Yards.

